Thompson, J., dissents insofar as the determination is annulled and votes to confirm that determination and to dismiss the proceeding in its entirety, on the merits, with the following memorandum:
In light of petitioner’s failure to assert a breach by the local agency of its duty to notify her in a timely manner of a scheduled interview to evaluate her employability status, the record supports the challenged determination of the respondent State commissioner that she failed to provide a reason constituting “good cause” for her failure to keep the appointment.